DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/2022, 6/02/2022, 1/12/2022 and 5/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,913,474. Although the claims at issue are not identical, they are not patentably distinct from each other because a cart comprising a plurality of legs, a top member, a least one set of pivot arms, a side member have been claimed in claims 1-18 of U.S. Patent No. 10,913,474.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 13 are rejected under 35 U.S.C. 102(a) as being anticipated by Smith (3,158,112).
 	Smith in figures 1-9, disclose a cart comprising a plurality of legs (30, 31, 33, 34), 5a top member (10) supported by the plurality of legs, at least one set of pivot arms (52, 59) disposed on adjacent ones of the plurality of legs and a side member (11) supportable, adjacent the top member, by the at least one set of pivot arms.10 The at least one set of pivot arms is movable between a side member support position, extending outward from an outer periphery of the top member, and a storage position, disposed within the outer periphery of the top member; and the at least one set of pivot arms are separate from the side member in the storage position (see figure 6).  
 	Regarding claim 2, Smith in figure 1, disclose the plurality of legs includes four legs positioned adjacent corners of the top member.  
  	Regarding claim 3, Smith in figure 2, disclose a top support (77) disposed at a top 20end of each of the plurality of legs, the top support supporting the top member thereupon.  
 	Regarding claim 10, Smith in figure 2, disclose the side member including two side members (11, 12) positioned at opposite ends of the top member and the at least one set of pivot arms include two sets of two pivot arms.  
 	Regarding claim 13, Smith in figure 2, disclose the at least one set of pivot arms, which are 25supported onto the plurality of legs with bushings.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1 above, and further in view of Johnson (2013/0026120).
 	Smith disclose the cart, but fail to show a bottom storage element.
 	Johnson in figures 1-20, disclose a material holder comprising a cart (10) having frames or legs (42, 44, 46, 48), a bottom storage element having shelfs (56). The shelf attached at a bottom and a middle of the legs. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith by further comprising the shelfs disclosed by Johnson in order to hold various material.
 	Regarding claim 6, Johnson disclose a middle storage element, which attached along a length of each of the plurality of legs.
 	Regarding claim 7, Johnson disclose the middle storage element, which is one of a shelf and a basket.
 	Regarding claim 8, Johnson in figure 10, disclose a storage accessory (720) spanning between adjacent ones of the plurality of legs.
 	Regarding claim 9, Johnson in figure 12A, disclose the storage accessory, which is a hook arm.
 	Claim 14-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (3,158,112) in view of Johnson (2013/0026120).
 	Smith in figures 1-9, disclose a cart comprising a plurality of legs (30, 31, 33, 34), a top support (10) supported at a top end of each of the plurality of legs, a top member (14) supported on the top support, a pivot arm (52, 59) pivotably attached to each of the plurality of legs. Smith also disclose a side member (11) supportable, adjacent the top member, by two of the pivot arms disposed on adjacent ones of the plurality of legs. wherein 5each pivot arm is movable between a side member support position, extending outward from an outer periphery of the top member, and a storage position, disposed within the outer periphery of the top member; and each pivot arm is separate from the side member in the storage position. The side member includes a lock (53) engaging a portion of the pivot arm in the side 5member support position and being separate from the pivot arm in the storage position. The lock preventing inadvertent movement of the side member from the side member support position to the storage position.  Smith fail to show a bottom storage clement  and middle storage. 
 	Johnson in figures 1-20, disclose a material holder comprising a cart (10) having frames or legs (42, 44, 46, 48), a bottom storage element having shelf (56). The shelf attached at a bottom and a middle of the legs. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith by further comprising the shelfs disclosed by Johnson in order to hold various material.
 	Regarding claim 15, Johnson in figure 2, disclose each of the middle storage element and the bottom storage element, which are independently selected from one of a shell and a basket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618